Citation Nr: 1623585	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  02-21 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for erectile dysfunction.

2.  Entitlement to an effective date earlier than May 22, 2002, for the grant of a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  

3.  Entitlement to an effective date earlier than June 6, 2001, for the grant of special monthly compensation (SMC) for loss of use of a creative organ.  

4.  Entitlement to SMC based on the need for aid and attendance or for being housebound.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to June 1965, and from July 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and July 2006 and December 2008 rating decisions of the VA RO in Los Angeles, California.  

The Veteran later testified at a hearing in July 2013 before the undersigned.  A copy of the transcript is of record.  

In October 2013, the Board denied the Veteran's claims for an initial compensable disability rating for erectile dysfunction, an earlier effective date for the grant of a TDIU, and an earlier effective date for the grant of SMC due to loss of use of a creative organ.  

He appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a December 2015 Memorandum Decision, the Court vacated the Board's denial and returned the case to the Board.  The October 2013 remand of the issue of entitlement to service connection for an arm rash was not disturbed.  

The Board notes that the undersigned and a second Veterans Law Judge (VLJ) both took testimony with regard another issue not adjudicated in this decision.  Generally, the VLJ who conducts the hearing must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c) (West 2014); 38 C.FR. § 20.707 (2015).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  38 U.S.C.A. § 7102(a) (2014).  Thus, when a veteran has had a hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  An appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

At a subsequent March 2016 hearing before a second VLJ, the Veteran was advised of his right to a third hearing pursuant to Arneson; however, he chose to waive his right to the additional hearing by a third individual.  It was specifically noted on the record at the beginning of the hearing that he was choosing to waive his right, and there was no objection by the Veteran or his representative.  Therefore, the Board may proceed with the adjudication of the claims without providing a third hearing in this case.  Additionally, as the Veteran has withdrawn all appeals before the Board, any due process error with regard to the Veteran's hearings is not prejudicial.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

[The issues of entitlement to service connection for sinusitis, colon polyps, and a scalp and bilateral arm rash are addressed in separate decisions.]


FINDINGS OF FACT

1.  In April 2016, prior to the promulgation of a decision on the issue of entitlement to an initial compensable disability rating for erectile dysfunction, the Veteran withdrew his appeal.  

2.  In April 2016, prior to the promulgation of a decision on the issue of entitlement to an effective date earlier than May 22, 2002, for the grant of a TDIU, the Veteran withdrew his appeal.  

3.  In April 2016, prior to the promulgation of a decision on the issue of entitlement to an effective date earlier than June 6, 2001, for the grant of SMC for loss of use of a creative organ, the Veteran withdrew his appeal.  

4.  In April 2016, prior to the promulgation of a decision on the issue of entitlement to SMC based on the need for aid and attendance or for being housebound, the Veteran withdrew his appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appealed claim for entitlement to an initial compensable disability rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for withdrawal of the Veteran's appealed claim for entitlement to an effective date earlier than May 22, 2002, for the grant of a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

3.  The criteria for withdrawal of the Veteran's appealed claim for entitlement to an effective date earlier than June 6, 2001, for the grant of SMC for loss of use of a creative organ have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

4.  The criteria for withdrawal of the Veteran's appealed claim for entitlement to SMC based on the need for aid and attendance or for being housebound have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).   

In April 2016, the Veteran, in writing, withdrew his appeals as to the issues listed above.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.
















ORDER

The appeal concerning the issue of entitlement to an initial compensable disability rating for erectile dysfunction is dismissed. 

The appeal concerning the issue of entitlement to an effective date earlier than May 22, 2002, for the grant of a TDIU is dismissed. 

The appeal concerning the issue of entitlement to an effective date earlier than June 6, 2001, for the grant of SMC for loss of use of a creative organ is dismissed. 

The appeal concerning the issue of entitlement to SMC based on the need for aid and attendance or for being housebound is dismissed. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


